Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the claims present are directed to a product and method of using the product. As currently present, the method of using the product in conjunction with the product does not represent a serious burden at the time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searched between the claimed inventions, the examiner reserves the right to restrict at that time. 
Claims 1- 11 stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the" in reference to “ink”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends from claim 1, which requires a surface for displaying artwork and there is no positive recitation of ink. It is unclear if the ink disclosed is the artwork of claim 1, or an additional element. Appropriate clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Borda et al (US 4,343,044). 
With respect to claim 1, an article of clothing for use as swimwear comprising:
an outer layer (28) configured to display an artwork; the device of Borda et al. is capable for use to display artwork and therefore meets the claim as recited, 

wherein the outer layer and inner layer are oriented in a manner to enhance appearance of the artwork, (it is noted that the layers are oriented in the manner as recited and would enhance artwork in as much as claimed)
 on the outer layer and wherein the outer layer is made of fabric (Column 4, lines 1-5) adapted to display the artwork wherein the artwork is drawn on the outer layer by a user.  
With respect to claim 4, wherein the ink used to draw the artwork is water soluble. The device is capable of being used with a water soluble ink and therefore meets the functional language recited by applicant. 
With respect to claim 5, wherein the artwork can be removed by agitating
the ink while immersed in water. The device is capable of being used with artwork that is removed by agitating ink in water and therefore meets the functional language recited by applicant. See MPEP 2114. 
With respect to claim 6, the ink used to draw the artwork is permanent ink. The prior art of Borda et al is capable of being used with a permanent ink as recited by applicant, and therefore meets the functional language as recited. See MPEP 2114. 

With respect to claim 9,
an outer layer made of fabric (28) adapted to display an artwork drawn thereon by a user; The device meets the limitations as recited and therefore is capable of displaying artwork as claimed.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al. in view of legal precedent.  
At the time the invention was made, it would have been an obvious matter of design choice to use the colors for the inner and outer layers, the inner layer being black, or substantially black, and the outer layer being white, or substantially white, as recited. A person of ordinary skill in the art would understand that different color . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al. in view of Ondrejko (US 6,421,832).  The device of Borda et al. discloses,
the method comprising the steps of:
providing the swimwear (20) having an outer layer (28) and an inner layer (26); and
, wherein the step of providing comprises a step of
arranging the outer layer and the inner layer of the swimwear in a predetermined
orientation (As shown in Figure 1) to enhance appearance of the artwork on the outer layer of the swimwear and wherein the outer layer is made of fabric (28) and is adapted to display the artwork, it is noted that the fabric of Borda et al meets the structure of the fabric and arrangement of layers as recited and therefore would enhance the appearance and display the artwork as recited, and wherein
the inner layer is in the form of a lining (26) and is made of fabric which obscures light from passing through the inner layer (Column 3, lines 50-52).   The device of Borda et al substantially discloses the claimed invention but is lacking the step of drawing artwork. The device of Ondrejko discloses,

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732